Exhibit 99.1 Oplink Reports Strong First Quarter Fiscal 2011 Financial Results Fremont, Calif., October 28, 2010 Oplink Communications, Inc. (Nasdaq: OPLK), a leading provider of design, integration and optical manufacturing solutions (OMS) for optical networking components, modules and subsystems, today reported its financial results for its first quarter of fiscal 2011, ended September 30, 2010. Revenues for the quarter were $49.6 million, an increase of 28% over the fourth quarter of fiscal 2010 and an increase of 48% over the same period of the prior year.GAAP net income for the first quarter of fiscal 2011 increased to $5.6 million, or $0.28 per diluted share, compared to GAAP net income of $3.6 million, or $0.17 per diluted share, reported for the fourth quarter of fiscal 2010 and $1.8 million, or $0.09 per diluted share, reported in the same period of the prior year. Non-GAAP net income for the first quarter of fiscal 2011 was $8.3 million, or $0.41 per diluted share, an increase of 37% over $6.0 million, or $0.28 per diluted share, reported for the fourth quarter of fiscal 2010 and an increase of 88% over $4.4 million, or $0.21 per diluted share, reported in the first quarter of 2010. Non-GAAP results reflect the adjustments described in the Reconciliation of GAAP Financial Measures to non-GAAP Financial Measures attached to this press release. Oplink generated $5.5 million in cash from operations during the first quarter, and closed the quarter with cash, cash equivalents and short-term investments of $160 million. During the quarter ended September 30, 2010, Oplink spent $6.5 million on repurchases of its common stock. "We are very pleased with our first quarter fiscal 2011 financial results," commented Joe Liu, Chairman and CEO of Oplink. "We have improved our factory capacity and normalized our production lead-times. With our new OMS design-wins, the continued growing demand on video transport and consolidated competitor landscape, we are optimistic about our long-term business opportunity, but near-term visibility remains limited." Business Outlook for the Quarter Ending December 31, 2010 For the quarter ending December 31, 2010, the Company expects to report revenues between $50 million and $53 million and GAAP net income per diluted share of approximately $0.28 to $0.34. On a non-GAAP basis, excluding stock compensation, amortization of intangible assets and other non-cash or non-recurring charges, if any, the Company expects earnings per diluted share for the quarter ending December 31, 2010 of approximately $0.41 to $0.47. Conference Call Information The Company will host a conference call and live webcast at 2:00 p.m. Pacific Time today, October 28, 2010. To access the conference call, dial 877-941-4778 or 480-629-9763 (outside the U.S. and Canada). The webcast will be available live on the Investor Relations section of the Company's corporate website at http://investor.oplink.com and via replay beginning approximately two hours after the completion of the call until the Company's announcement of its financial results for the next quarter. An audio replay of the call will also be available to investors beginning at approximately 5:00 p.m. Pacific Time on October 28, 2010 until 11:59 p.m. Pacific Time on November 4, 2010, by dialing 800-406-7325 or 303-590-3030 (outside the U.S. and Canada) and entering pass code 4378037#. Non-GAAP Financial Measures In this earningsrelease and during the earnings conference call and webcast as described above, Oplink will discuss certain non-GAAP financial measures. Generally, a non-GAAP financial measure is a numerical measure of a company's performance, financial position, or cash flows that either excludes or includes amounts that are not normally excluded or included in the most directly comparable measure calculated and presented in accordance with GAAP. A reconciliation between non-GAAP and GAAP measures can be found in the accompanying tables. Oplink believes that, while these non-GAAP measures are not a substitute for GAAP results, they provide a basis for evaluating the Company's cash requirements for ongoing operating activities. These non-GAAP measures have been reconciled to the nearest GAAP measure as required under Securities and Exchange Commission rules. About Oplink Incorporated in 1995, Oplink is a leading provider of design, integration and optical manufacturing solutions (OMS) for optical networking components, modules and subsystems. Oplink offers advanced and cost-effective optical-electrical components and subsystem manufacturing through its facilities in Zhuhai and Shanghai, China. In addition, Oplink maintains optical-centric front-end design, application, and customer service functions at its offices in Fremont and Woodland Hills, California and has research facilities in Zhuhai and Wuhan, China and Hsinchu Science-Based Industrial Park in Taiwan. Oplink's customers include telecommunications, data communications and cable TV equipment manufacturers around the globe. Oplink is committed to providing fully customized, photonic foundry services incorporating its subsystems manufacturing capabilities. To learn more about Oplink, visit its web site at: http://www.oplink.com/. Cautionary Statement This news release contains forward-looking statements, including without limitation the statements under the heading "Business Outlook for the Quarter Ending December 31, 2010." These forward-looking statements involve risks and uncertainties, as well as assumptions that if they do not fully materialize or prove incorrect, could cause our results to differ materially from those expressed or implied by such forward-looking statements. The risks and uncertainties that could cause our results to differ materially from those expressed or implied by such forward-looking statements include the potential for a worsening of the downturn in the telecommunications industry or the overall economy in the United States and other parts of the world, possible reductions in customer orders, Oplink's reliance upon third parties to supply components and materials for its products, intense competition in Oplink's target markets and potential pricing pressure that may arise from changing supply or demand conditions in the industry, and other risks detailed from time to time in Oplink's periodic reports filed with the Securities and Exchange Commission, including the Company's latest Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. The foregoing information represents Oplink's outlook only as of the date of this press release, and Oplink undertakes no obligation to update or revise any forward-looking statements, whether as a result of new developments or otherwise. Investor Relations: Erica Abrams 415-217-5864 erica@blueshirtgroup.com Matthew Hunt 415-489-2194 matt@blueshirtgroup.com ### (TABLES TO FOLLOW) OPLINK COMMUNICATIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) September 30, June 30, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Long-term investments - Property, plant and equipment, net Goodwill and intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities and other current liabilities Total current liabilities Non-current liabilities Total Liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ The June 30, 2010 condensed consolidated balance sheet has been derived from audited consolidated financial statements at that date. OPLINK COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended September 30, June 30, September 30, (Unaudited) (Unaudited) (Unaudited) Revenues $ $ $ Cost of revenues: Cost of revenues Stock compensation expense 99 Total cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Stock compensation expense Amortization of intangible and other assets Total operating expenses Income from operations Interest and other income, net 57 Gain on sale/disposal of assets - Income before provision for income taxes Provision for income taxes ) ) ) Net income $ $ $ Net income per share: Basic $ $ $ Diluted $ $ $ Shares used in per share calculation: Basic Diluted RECONCILIATION OF GAAP FINANCIAL MEASURES TO NON-GAAP FINANCIAL MEASURES (Unaudited, in thousands, except per share amounts) Three Months Ended September 30, June 30, September 30, Reconciliation of GAAP net income to non-GAAP net income: Net income, GAAP $ $ $ Adjustments to measure non-GAAP: Related to cost of revenues: Stock compensation expense 99 Amortization of intangible and other assets Total related to cost of revenues Related to operating expenses: Stock compensation expense Amortization of intangible and other assets Total related to operating expenses Non-GAAP net income $ $ $ Net income per share, non-GAAP: Basic $ $ $ Diluted $ $ $ Shares used in per share calculation: Basic Diluted Reconciliation of GAAP gross profit to non-GAAP gross profit: GAAP gross profit $ $ $ Stock compensation expense included in cost of revenues 99 Amortization of intangible and other assets included in cost of revenues Non-GAAP gross profit $ $ $ GAAP gross margin rate % % % Non-GAAP gross margin rate % % % OPLINK COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended September 30, (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of intangible assets Stock compensation expense Gain on sale/disposal of assets - ) Other 3 Change in assets and liabilities ) Net cash provided by operating activities Cash flows from investing activities: Net sales (purchases) of investments ) Net purchases of property and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from issuance of common stock Repurchase of common stock ) - Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents 32 5 Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $
